UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ERNEST CALVINO JR.,

                                Plaintiff,
                                                                  20-CV-656 (CM)
                    -against-
                                                                CIVIL JUDGMENT
ATTORNEY OFFICE PELLEGRINO,

                                Defendants.

         Pursuant to the order issued January 24, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(i).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     January 24, 2020
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
